
	
		III
		112th CONGRESS
		1st Session
		S. RES. 350
		IN THE SENATE OF THE UNITED STATES
		
			December 17, 2011
			Mr. Lee submitted the
			 following resolution; which was referred to the
			 Committee on Foreign
			 Relations
		
		RESOLUTION
		Expressing the sense of the Senate
		  regarding the recent presidential election in the Democratic Republic of the
		  Congo.
	
	
		That it is the sense of the Senate
			 that—
			(1)all political
			 leaders in the Democratic Republic of the Congo and the supporters of those
			 leaders should act responsibly, renounce violence, and resolve any
			 disagreements regarding the presidential election of November 2011 through
			 peaceful, constructive dialogue and existing legal remedies;
			(2)the authorities
			 of the Democratic Republic of the Congo should conduct a rapid technical review
			 of the electoral process to—
				(A)investigate the
			 cause of any voting irregularities;
				(B)suggest ways in
			 which governance could be structured to give better effect to the will of the
			 people of the Democratic Republic of the Congo; and
				(C)provide guidance
			 for future elections;
				(3)the authorities
			 of the Democratic Republic of the Congo should complete the electoral process
			 with maximum openness and transparency; and
			(4)the United States
			 Government should engage with other governments in Central Africa and ask those
			 governments to reach out to President Joseph Kabila and opposition candidate
			 Etienne Tshisekedi to encourage the 2 leaders to embrace a peaceful solution to
			 the potential impasse facing the Democratic Republic of the Congo.
			
